        Case 3:20-cv-08321-SMB Document 1 Filed 12/01/20 Page 1 of 11



 1 JOSEPH W. WATKINS, P.C.
     Joseph W. Watkins (SBN# 012403)
 2 1661 N. Swan, Suite 138
 3 Tucson, Arizona 85712
     Ph: (520) 882-9115
 4   Joewlaw2@gmail.com
     Attorney for Plaintiffs
 5
                                 UNITED STATES DISTRICT COURT
 6
 7                                   DISTRICT OF ARIZONA

 8 Michael and Candie Gill, husband and    )
     wife                                  )          Case No.
 9                                         )
          Plaintiffs,                      )
10                                         )
                       v.                             COMPLAINT
11                                         )          (In Admiralty)
     Aramark Sports and Entertainment      )
12   Services, LLC. (“Aramark”) a Delaware )
     Limited Liability Company, and The    )
13   United States of America, a           )
     governmental entity,                  )
14
                                           )
           Defendants,                     )
15   __________________________________
16
            For their Complaint, Michael and Candie Gill, husband and wife (the “Gills”),
17   allege as follows:
                                          JURISDICTION
18
            1.    The Gills are husband and wife, reside in Utah and are citizens of the
19
     United States of America.
20
21          2.    This is a personal injury and property damage claim brought on behalf of

22 the Gills which occurred upon the navigable waters of the United States of America, on
23 Lake Powell, within the territory of the State of Arizona.
24          3.    Aramark Sports and Entertainment Services, LLC (“Aramark”), is a
25
     Delaware Limited Liability Company which, as part of its business, operates tour vessels
26
     and marina services on Lake Powell and is the exclusive concessionaire for the National
27
     Park Service on Lake Powell with its fleet’s home port in Page, Arizona.
28
        Case 3:20-cv-08321-SMB Document 1 Filed 12/01/20 Page 2 of 11



 1           4.    Defendant, United States of America, has waived sovereign immunity by
 2 virtue of the Suits in Admiralty Act, 46 U.S.C. § 30901, et seq. Defendant, United States
 3
     of America, is hereinafter referred to as (“USA”).
 4
             5.    The USA, by and through the National Park Service, (“NPS”) and the United
 5
     States Coast Guard (“USCG”) maintain, control and oversees law enforcement issues on
 6
 7 Lake Powell.
 8           6.    The incident, property damage and personal injuries described below had

 9 the potential to disrupt maritime commerce.
10           7.    Based upon the foregoing, this Court has Admiralty subject matter
11
     jurisdiction over this Claim pursuant to 46 U.S.C. § 30901 and 28 U.S.C. §1333 and
12
     Article III, Section 2 of the United States Constitution.
13
             8.    Venue is proper in this Court.
14
15                                    GENERAL ALLEGATIONS

16           9.    On or about July 11, 2019, the Gills were boating on Lake Powell.
17           10.   A tour boat, operated by Aramark was traveling in the direction of the Gill’s
18
     boat.
19
             11.   The Aramark boat approached the Gill’s boat traveling at a high and unsafe
20
     speed resulting in a large wake in the channel area. The Aramark boat passed the Gill’s
21
22 boat at a very close distance, swamping the Gill’s boat, causing soft tissue injuries and
23 emotional trauma to the Gills and their children and damage to their boat. Other boaters
24 circled the Gill’s capsized boat and rescued the family as shown below.
25
26
27
28


                                                    2
        Case 3:20-cv-08321-SMB Document 1 Filed 12/01/20 Page 3 of 11



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
              12.   Photographs of Aramark’s tour boats operating at high speeds are shown
13
     below.
14
15
16
17
18
19
20
21
              13.   Due to the high speed and close proximity of the Aramark boat, the Gills
22
23 had no opportunity to avoid the wake.
24            14.   Aramark tour vessels have violated the laws on Lake Powell with impunity

25 for years due to an almost complete absence of law enforcement activity on the Lake with
26 respect to Aramark’s tour boat operations as evidenced by over two dozen incidents
27
     since 2006. Retired USCG Officers Joe Derie and Timothy Sullivan, experienced and
28
     photographed a similar, illegal, high speed pass in September 2019 as shown below.

                                                  3
        Case 3:20-cv-08321-SMB Document 1 Filed 12/01/20 Page 4 of 11



 1
 2
 3
 4
 5
 6
 7            15.   The Gills and their children were emotionally traumatized and Ms. Gill
 8
     suffered soft tissue injuries as a result of the violent wake action which capsized their
 9
     boat.
10
              16.   Aramark has a long history of causing maritime casualties on Lake Powell
11
12 similar to the incident alleged herein due to the negligent operation of its tour vessels
13 including multiple, severe accidents from at least 2006 throughout the summer of 2019
14 predating the Gill incident.
15            17.   A fatal accident occurred on Lake Powell in September 2006 caused, in
16
     part, by the “careless operation” of an Aramark tour vessel while navigating the waters
17
     near the area where the subject incident occurred.
18
              18.   In a 2006 report drafted by Marine Consultant Augusto Villalon for the U.S.
19
20 Coast Guard, it was determined that the fatal incident occurred in part because of “A
21 carless operation of a heavy tour vessel which creates a large wake in a narrow area of
22 the channel” by Aramark. This report has been disclosed to Aramark and its management
23
     on multiple occasions beginning in 2016 in a separate wake-related litigation before this
24
     court.
25
              19.   Recommendations made by the investigator for the Coast Guard
26
27 specifically included replacing Aramark’s current fleet of tour vessels with catamaran
28


                                                   4
        Case 3:20-cv-08321-SMB Document 1 Filed 12/01/20 Page 5 of 11



 1 technology that operate with “virtually no wake. USCG, “Tiger Team Report”, December
 2 3, 2006.
 3
           20.    In 2009, a report was prepared on behalf of the National Park Service titled
 4
     Wake Injuries in Glen Canyon National Recreation Area: A More Extensive Evaluation
 5
     and Detailed Potential Interventions to Manage Risk of Future Injuries (hereinafter, “NPS
 6
 7 Report”).
 8         21.    The NPS Report evaluated information from July 2008 through July 2009.

 9 The report noted that, during the sample period, there were 18 wake related injuries on
10 lower Lake Powell, 50% of which were attributed to tour vessel wakes. Aramark is the
11
     exclusive tour vessel concessionaire on Lake Powell.
12
           22.    Aramark was not only aware of the NPS Report, it actively refused to
13
     participate in the report process, restricting all interaction of Aramark employees from the
14
15 NPS investigator. This report has been disclosed to Aramark and its management on
16 multiple occasions prior to July 11, 2019.
17         23. Like the previous Coast Guard Report, the NPS Report specifically
18
     recommended that ARAMARK “invest in newer vessels with alternative hull designs.
19
     Different hull styles such as catamarans, hydrofoils and small-water plane-area
20
     twin-hull (SWATH) boasts have much less resistance in the water and therefore
21
22 create less wake.” NPS Report, dated September 21, 2009.
23         24.    Aramark has consistently failed to file mandatory accident reports with the

24 United States Coast Guard with respect to accidents involving its fleet including The M/V
25 Desert Shadow operating on Lake Powell.
26
           25.    Aramark has consistently failed to provide adequate training regarding
27
     wake safety to its crews and with respect to the USCG Inland Marine Navigational Rules.
28


                                                  5
        Case 3:20-cv-08321-SMB Document 1 Filed 12/01/20 Page 6 of 11



 1         26.    Aramark’s management is well aware of, and has consented to, the on-
 2 going, negligent and dangerous operation of its tour vessels by Aramark employees,
 3
     resulting in large and dangerous wakes over a period of nearly four decades which have
 4
     caused numerous physical injuries and property damage. This behavior has been the
 5
     subject of prior Federal Court litigation and has been addressed in multiple depositions of
 6
 7 Aramark employees all of which pre-date the events alleged herein.
 8         27. The USA, through the NPS and USCG is charged with both law enforcement

 9 on Lake Powell and with managing and renewing the Aramark tour boat concessions on
10 Lake Powell.
11
           28. The USA and its employees have known of Aramark’s grossly negligent
12
     operation of its tour boat operations for years, yet still renew Aramark’s operating and
13
     license privileges on Lake Powell without any legitimate oversite.
14
15                                            COUNT I
                                           NEGLIGENCE
16                                        (All Defendants)
17         29.    The Gills re-allege and incorporate paragraphs 1- 28 herein.
18
           30.    Aramark owed the Gills the duty to exercise reasonable care under the
19
     circumstances.
20
           31.    Aramark breached its duty by:
21
22                a.     Selecting tour vessels designed in such a way as to produce a

23 significant wake when traversing Lake Powell;
24                b.     Continuing to use tour vessels on Lake Powell designed in such a
25 way as to produce a significant wake after two separate reports had been issued
26
     recommending the use of alternative designs that produce lesser wakes; and after the
27
     same, exact issue has been litigated in 4 separate lawsuits since 2015. Two other
28
     lawsuits are currently pending before this Court;

                                                  6
        Case 3:20-cv-08321-SMB Document 1 Filed 12/01/20 Page 7 of 11



 1                 c.     Operating the tour vessels at a rate of speed greater than what is
 2 reasonable and prudent under the conditions and/or with disregard to the actual and
 3
     potential hazards, including the tour vessels’ wakes;
 4
                   d.     Failing to observe vessel traffic in the channel, failure to use a
 5
     warning horn as mandated by law and failing to operate the tour vessels in such a
 6
 7 manner as to not produce significant wakes as to cause property damage and injury to
 8 people aboard nearby vessels; and,
 9                 e.     Failing to maintain a proper look-out by sight and hearing as well as
10 by all available means appropriate in the prevailing circumstances and conditions so as
11
     to make a full appraisal of the situation in order to avoid the risk of collision including the
12
     any risk of injury from the wake produced by the tour vessels;
13
                   f.     Failing to take any steps to disseminate accident information
14
15 involving wake-related incidents to its crews and by failing to implement any risk
16 management protocol to address the numerous, repetitive accidents caused by its crews’
17 failure to adhere to federal, state and local laws.
18
            32.    The above alleged negligence caused the Gills to suffer the injuries and
19
     damages alleged herein.
20
            33.   The USA owes a duty to Lake Powell users such as the Gills to enforce the
21
22 existing laws pertaining to boat operations on Lake Powell.
23          34.   Despite notice of on-going violations by Aramark in its tour operations on

24 Lake Powell, the USA through the NPS and USCG have consistently “looked the other
25 way” and either failed or refused to cite Aramark and its crews with respect to Aramark’s
26
     repeated violations breaching its obligations to Lake Powell visitors like the Gills and
27
     making the Lake a far more dangerous place, contributing to accident causation with
28
     respect to members of the public, in this case, the Gill family.

                                                   7
        Case 3:20-cv-08321-SMB Document 1 Filed 12/01/20 Page 8 of 11



 1                                      COUNT II
                          (NEGLIGENCE PER SE, STATE LAW-Aramark)
 2
            35.    The Gills re-allege and incorporate paragraphs 1–31 by reference herein.
 3
 4          36.    Arizona Statutes, Title 5, Chapter 3, Boating and Water Sports, Article 5,

 5   “Operation of Watercraft,” § 5-343, Speed restrictions; excessive wake,” provides that:

 6                 No person shall operate a watercraft in excess of the posted
 7                 limit or at a speed greater than is reasonable and prudent
                   under the conditions and having regard to the actual and
 8                 potential hazards then existing. In every event, speed shall be
 9                 so controlled as may be necessary to avoid colliding with any
                   person or other watercraft, swamping other watercraft or
10                 otherwise endangering the lives or property of other persons.
11
            37.    This safety statute was enacted for the explicit purpose of establishing the
12
     duty of a vessel operator to avoid the risk of harm from the creation of a wake by vessels.
13
            38.    This statute applies to the operation of any vessel on Lake Powell and
14
15 Aramark’s own internal operating guidelines mandate crew compliance with all state and
16 federal laws.
17          39.    The Gills are members of the class for which this statute was enacted to
18
     protect.
19
            40.    Aramark violated this statute as it operated the tour vessel at a speed
20
     greater than is reasonable and prudent under the conditions with disregard for the actual
21
22 and potential hazards pa the Lake. Furthermore, Aramark failed to control the speed of
23 the tour vessel as may be necessary to avoid endangering the lives of other persons
24 aboard nearby vessels operating in the Lake.
25          41.    Aramark’s violation of the safety statutes establishes the presumption under
26
     the Pennsylvania Rule that Aramark causing the Gills to sustain the property damage and
27
     injuries alleged herein.
28


                                                  8
        Case 3:20-cv-08321-SMB Document 1 Filed 12/01/20 Page 9 of 11



 1                                           COUNT III
                                      NEGLIGENCE PER SE
 2                        (Violation of Inland Navigation Rules-Aramark)
 3
           42.    The Gills re-allege and incorporate all prior allegations:
 4
           43.    The Inland Rules of Navigation apply to the operation of all commercial
 5
     vessels on Lake Powell.
 6
 7         44.    USCG Inland Navigation Rule 5, titled, “Lookout” provides:

 8                       Every vessel shall at all times maintain a proper look-
                         out by sight and hearing as well as by all available
 9                       means appropriate in the prevailing circumstances and
                         conditions so as to make a full appraisal of the situation
10                       and of the risk of collision.
11
           45.    Aramark failed to maintain a proper look-out by sight and hearing as well as
12
     by all available means appropriate in the prevailing circumstances and conditions.
13
           46.    USCG Inland Navigation Rule 6, titled “Safe Speed” provides
14
15                       Every vessel shall at all times proceed at a safe speed
                         so that she can take proper and effective action to avoid
16                       collision and be stopped within a distance appropriate to
                         the prevailing circumstances and conditions. In
17                       determining a safe speed the following factors shall be
                         among those taken into account:
18
19                              (a) By all vessels:

20                                 (i)    The state of visibility;
                                   (ii)   The traffic density including
21                                        concentrations of fishing vessels or any
22                                        other vessels;
                                    (iii) The manageability of the vessel with
23                                        special reference to stopping distance
                                          and turning ability in the prevailing
24                                        conditions;
                                    (iv) At night, the presence of background
25                                        light such as from shore lights or from
26                                        back scatter from her own lights;
                                    (v) The state of wind, sea and current, and
27                                        the proximity of navigational hazards;
                                    (vi) The draft in relation to the available
28                                        depth of water.


                                                  9
       Case 3:20-cv-08321-SMB Document 1 Filed 12/01/20 Page 10 of 11



 1                              (b) Additionally, by vessels with operational
                                radar:
 2
 3                                  (i)     The characteristics, efficiency and
                                            limitations of the radar equipment;
 4                                   (ii) Any constraints imposed by the radar
                                            range scale in use;
 5                                   (iii) The effect on radar detection of the sea
                                            state, weather and other sources of
 6                                          interference;
 7                                   (iv) The possibility that small vessels, ice
                                            and other floating objects may not be
 8                                          detected by radar at an adequate range;
                                     (v) The number, location and movement of
 9                                          vessels detected by radar;
                                     (vi) The more exact assessment of the
10                                          visibility that may be possible when
11                                          radar is used to determine the range of
                                            vessels or other objects in the vicinity.
12
           47.    Aramark failed to maintain a safe speed as required by USCG Inland
13
     Navigational Rule 6.
14
15         48.    Aramark’s violation of one or both Inland Navigation Rules alleged above

16 places the presumption under the Pennsylvania Rule that it caused Annette Gill’s injuries
17 as alleged herein.
18
                                            COUNT IV
19                                 (Pattern & Practice-Aramark)

20         49.    The Gills reincorporate all prior allegations herein.
21         50.    The factual allegations above show both a pattern and practice of grossly
22
     negligent activity combined with a reprehensible lack of concern for public safety over a
23
     period of many years sufficient to warrant the imposition of punitive damages in this case.
24
           51.    Despite over two dozen wake-related accidents since 2006, including 5
25
26 fractured backs in less than 5 years since 2015, Aramark has never changed its
27 operations, implemented a corrective action plan, or even investigated a single wake-
28 related claim because, as Sr. Aramark Vice-President Kelly Zwierzchowsky testified at


                                                 10
       Case 3:20-cv-08321-SMB Document 1 Filed 12/01/20 Page 11 of 11



 1 her deposition on August 10, 2020, every wake-related claim, injury and lawsuit are
 2 nothing more than just “allegations”.
 3
           52.    Aramark revenue summaries for 2017 and 2018 (the year prior to this
 4
     accident) show total ticket revenue for the tour boat fleet in 2017 of $6,405,847.56 and
 5
     revenue for 2018 in the total amount of $6,734,095.18.
 6
 7         53.    Aramark’s refusal to transition its fleet into low wake vessels, or simply slow

 8 down, despite nearly 4 decades of notice, creates a presumption that Aramark places
 9 profit over safety at the risk of every individual boating on the Lake warranting a finding
10 that Aramark’s actions constitute an unreasonably dangerous patter & practice of grossly
11
     negligent operations warranting exemplary damages to deter Aramark’s long-time
12
     tortious conduct as outlined herein.
13
           WHEREFORE, the Gills demand all damages entitled by law, including
14
15 compensatory damages of not less than $450,000 from all Defendants and punitive
16 damages of not less than $6,734,095.18 against Aramark plus taxable costs and pre &
17 post-judgment interest.
18
           Dated: December 1, 2019.
19                                                    JOSEPH W. WATKINS, P.C.

20                                                    /s/ Joseph W. Watkins
                                                      Joseph W. Watkins
21                                                    Attorney for Larry and Annette Gill
22
23
24
25
26
27
28


                                                 11
